Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 19, 2022

The Court of Appeals hereby passes the following order:

A22D0208. DANIEL KENNEDY v. THE STATE.

      Based on the limited application materials, it appears that Daniel Kennedy was
convicted of murder and sentenced to life in prison without the possibility of parole.
After a motion for new trial was filed, the trial court permitted Kennedy’s appointed
counsel to withdraw. Kennedy then filed a motion for the appointment of new
counsel, which the trial court denied. Kennedy now seeks discretionary review in this
Court. We, however, lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c), (e) (1);
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring);
see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer “all cases in which either a sentence of death or of life imprisonment
has been imposed upon conviction of murder”). Accordingly, this application is
hereby TRANSFERRED to the Supreme Court for disposition.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/19/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.